IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED sTATEs oF AMERICA : cRIMINAL AcTIoN
v. : No. 19-40
RAHIM AMIN
M

AND NOW, this 10th day of April 2019, upon considering the United States’ Motion to
dismiss the indictment at Criminal Number 19-40 against Defendant Rahim Amin (ECF Doc.
No. 15) and noting the Defendant is charged with the same criminal conduct being adjudicated at
Criminal Number 18-576, it is ORDERED the United States’ Motion (ECF Doc. No. 15) is

GRANTED and this indictment is DISMISSED without prejudice.

